 B. D. HOLT COMPANYB. D. Holt CompanyandInternationalUnion of Op-eratingEngineers,Local 450, AFL-CIO. Case23-CA-5168December 5, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY AND PENELLOUpon a charge filed on July 2, 1974, by InternationalUnionofOperatingEngineers,Local450,AFL-CIO, herein called the Union, and duly served onB. D. Holt Company, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 23, issueda complaint on July 17, 1974, against Respondent, al-leging that Respondent had engaged in and was engag-ing in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 29, 1974, fol-lowing a Board election in Case 23-RC-4037 theUnion was duly certified as the exclusive col-lective-bargaining representative ofRespondent'semployees in the unit found appropriate;' and that,commencing on or about July 2, 1974, and at all timesthereafter,Respondent has refused, and continues todate to refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJuly 29, 1974, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the allega-tions in the complaint.On August 9, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and an amendment thereto on August 27,1974. Subsequently, on September 6, 1974, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the r'veneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, entitled "Respondent's Oppo-sition to the General Counsel's Motion to the Board forOfficial notice is taken of the record in the representation proceeding,Case 23-RC-4037, as the term "record"isdefined in Secs 102 68 and102 69(g) of the Board's Rules and Regulations,Series 8, as amended SeeLTVElectrosystems,Inc,166 NLRB 938 (1967),enfd 388 F 2d 683 (C A4, 1968),Golden Age Beverage Co,167 NLRB 151 (1967),enfd 415 F 2d26 (CA.5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va,1957),Follett Corp.,164 NLRB 378 (1967),enfd 397 F2d91 (CA 7,1968), Sec 9(d) of the NLRA311Summary Judgment and a Motion to Include Addi-tional Evidence in the Record."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its opposition tothe General Counsel's Motion for Summary Judgment,Respondent contends that it has not refused to bargainin violation of Section 8(a)(5) and (1) because theBoard's certification was invalid and because it did notunequivocally refuse to bargain. The General Counselcontends that Respondent has either admitted the alle-gations of the complaint or raised issues which it previ-ously presented in its objections to the election.Weagree with the General Counsel.Our review of the record herein, including the recordin Case 23-RC-4037, discloses that in an election con-ducted on January 9, 1974, pursuant to a Stipulationfor Certification Upon Consent Election, the Unionwon by a vote of 47 to 29, with 5 ballots challenged.Respondent filed timely objections to conduct affectingthe results of the election in which it alleged, in sub-stance, that the Union misled unit employees with as-surances that, in the event of a union victory, theywould be assigned to a sublocal of the petitioning localin which the dues and initiation fee would be substan-tially lower than those of the parent local and that theUnion threatened employees in order to secure authori-zation cards. After an investigation, the Regional Di-rector, on March 12, 1974, issued a Report and Recom-mendations on Election in which he recommended thatthe objections be overruled in their entirety and that theUnion be certified. Respondent filed timely exceptionsto the Regional Director's report, together with a sup-porting brief, in which it substantially reiterated itselection objections and requested an adversary hearingon its objections.On May 29, 1974, the Board issued a Decision andCertification of Representative in which it adopted thefindings, conclusions, and recommendations of the Re-gional Director, overruled Respondent's objections tothe election, and certified the Union as the exclusivebargaining representative of the employees in the stipu-lated appropriate unit.'2On September 23, 1974, Respondent, for the sake of accuracy, movedthe Board to augment the record by directing the General Counsel to makeavailable to us the original affidavits of employees which were submitted tothe Regional Director in connection with his investigation of Respondent'sobjections in the underlying representation proceeding Absent any disputeby the Regional Director as to the accuracy of these affidavits, copies of215 NLRB No. 49 312DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in a priorrepresentation proceeding.'.All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior re-presentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erlylitigableinthisunfairlaborpracticeproceeding.'We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:111.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding shipping, receiving and warehouse em-ployees, parts countermen, draftsmen and janitorsemployed at the Employer's Corpus Christi, Texasand. Aransas Pass, Texas facilities excluding allother employees, including office clerical em-ployees, professional employees, salesmen, guards,'watchmen, and supervisors as defined in the Act.FINDINGSOF FACTI.THE BUSINESS OF THE RESPONDENT.Respondent, a Texas corporation with its principaloffice and place ofbusinessin Corpus Christi, Texas,where itis engagedin the business of selling and servic-ing Caterpillar products, sold, during the preceding 12months, productsand servicesvalued in excess of$50,000 directly to customers located outside theState of Texas.We find, on the basis of the foregoing, that Respond-ent is, and has beenat all timesmaterial herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternationalUnion of Operating Engineers, Local450,AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.which wereattachedto the Respondent'smotionpapers andare a part ofthe record beforeus, the motionis denied.3 SeePittsburgh Plate Glass Co. v. N.LR.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof the Board,Secs. 102.67(f) and 102.69(c).4 The Respondent denies thatithas refusedto bargain,asserting that ithas metwith the Union and has suggested another meeting at which thecharter of Local Union No. 450B should be produced prior to bargaining.We agree withthe General Counsel that the Respondent cannot avoid itsbargaining obligation by the interposition,as a precondition to bargaining,of a requirement that thecharter of Local No.450Bbe produced, especiallysince the issue concerningthe existence of Local No. 450B had been raisedand determined in the underlying representation case. SeeCanton Sign Co.,174 NLRB 906, 909 (1969). Accordingly, we find that the Respondent'sdenial of a refusal to bargain raises no issue litigable herein.2.The certificationOn January 9, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 23 designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton May 29, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 6, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutJuly 2, 1974, and continuing at all times thereafter todate, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceJuly 2, 1974, andat all timesthereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engagingin unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act. B. D. HOLT COMPANY313IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondenthas engaged in andis engagingin unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive re-presentative of all employees in the appropriate unit,and, if an understanding is reached, embody such un-derstandingin a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargainingagent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognizedbargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.B. D. Holt Company is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. International Union of Operating Engineers, Lo-cal 450, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees, in-cluding shipping, receiving, and warehouse employees,parts countermen, draftsmen, and janitors employed atthe Employer's Corpus Christi, Texas, and AransasPass, Texas, facilities, excluding all other employees,including office clerical employees, professional em-ployees, salesmen, guards, watchmen, and supervisorsas defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since May 29, 1974, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collectivebargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about July 2, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in and isengagingin unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engagedin and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, B. D. HoltCompany, Corpus Christi and Aransas Pass, Texas, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Union of OperatingEngineers, Local 450, AFL-CIO, as the exclusive bar-gaining representative of its employees in the followingappropriate unit:All production and maintenance employees, in-cluding shipping, receiving and warehouse em-ployees, parts countermen, draftsmen and janitorsemployed at the Employer's Corpus Christi, Texasand AransasPass,Texas facilities excluding ailother employees, including office clerical em-ployees, professional employees,salesmen,guards,watchmen, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms and 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its facilities at Corpus Christi and AransasPass,Texas, copies of the attached notice marked"Appendix."'Copies of said notice, on forms prov-ided by the Regional Director for Region 23, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with InternationalUnion of Operating Engineers, Local 450,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production and maintenance employees,including shipping, receiving and warehouseemployees, parts countermen, draftsmen, andjanitors employed at the Employer's CorpusChristi, Texas and Aransas Pass, Texas facilitiesexcluding all other employees, including officeclericalemployees,professionalemployees,salesmen, guards, watchmen, and supervisors asdefined in the Act.B.D. HOLT COMPANY